Motion to vacate decisions of the Workmen’s Compensation Board rendered subsequent to service and filing of notice of appeal from decision of December 7, 1964, and to stay further proceedings pending determination of appeal denied, without costs. Cross motion to dismiss appeal denied as untimely, without costs; the subsequent decisions may be reviewed upon this appeal. (Matter of Piekut v. Philip Fleischer, Inc., 276 App. Div. 702.) Gibson, P. J., Herlihy, Reynolds, Taylor and Hamm, JJ., concur.